DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 2 and 13.
b.    Pending: 2-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee PG PUB 20160276009 (hereinafter Lee).
	
Regarding independent claim 13, Lee teaches an apparatus (712 in figure 7), comprising: 
a memory device (724(1)-724(N) in figure 7) configured to operate using a first programming mode (“mode” has been interpreted as a way memory will operate, “first programming mode” has been interpreted as non-BIST write operation in [0030], [0030], “…multiplexer 602 is configured to select the BIST write operations originating from the command generator 600 during the BIST, and write operations originating from a corresponding system during non-BIST write operations…”) or a second programming mode (“second programming mode” has been interpreted as BIST write operation in [0030]…”); and 
a control component (710 in figure 7) coupled with the memory device (724(1)-724(N) in figure 7) and configured to cause the apparatus to: 
receive data to write to the memory device (data written during 502 in figure 5); 
write (write operation indicated in 502 in figure 5) a respective portion of the data to each of a plurality of memory cells (408(1)-408(N) in 502 in figure 5) of the memory device using the second programming mode (“second programming mode” has been interpreted as BIST write operation in [0030]…”) based at least in part on receiving the data; and 
determine whether the data written to the memory device satisfies an error threshold (504 in figure 5) after writing the data to the plurality of memory cells and based at least in part on using the second programming mode to write the data.  

Regarding claim 14, Lee teaches the apparatus of claim 13, wherein the control component is further configured to cause the apparatus to: determine to use the second programming mode to write the data to the plurality of memory cells of the memory device based at least in part on a configuration of the apparatus ([0030], “…multiplexer 602 is configured to select the BIST write operations originating from the command generator 600 during the BIST…”, ”configuration of the apparatus” has been interpreted as the command trigger the burn-in test, burn-in test condition, and test area for burn-in).  

Regarding claim 15, Lee teaches the apparatus of claim 14, wherein the second programming mode is a selectable programming mode configured for the apparatus ([0030], “…multiplexer 602 is configured to select the BIST write operations originating from the command generator 600 during the BIST…”, ”configuration of the apparatus” has been interpreted as the command trigger the burn-in test, burn-in test condition, and test area for burn-in), and wherein the control component (710 in figure 7) is further configured to cause the apparatus to: activate the second programming mode based at least in part on a command, a second configuration of the apparatus, or any combination thereof (command trigger the burn-in test, burn-in test condition, and test area for burn-in).  

Regarding claim 16, Lee teaches the apparatus of claim 13, wherein the control component is further configured to cause the apparatus to: activate the second programming mode based at least in part on an autodetection process ([0030], “…multiplexer 602 is configured to select the BIST write operations originating from the command generator 600 during the BIST…”, multiplexer 602 in this case detect this is a burn-in operation). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG PUB 20160276009 (hereinafter Lee).
	
	
Regarding claim 18, Lee teaches the apparatus of claim 13, wherein the first programming mode is associated with a first error rate (“first programming mode” has been interpreted as non-BIST write operation in [0030]…”) and the second programming mode (“second programming mode” has been interpreted as BIST write operation in [0030]…”) is associated with a second error rate higher than the first error rate (typical burn-in test is performed under extreme conditions, thus it would not be a big surprise that second error rate higher than the first error rate).  

Allowable Subject Matter
Claims 2-12 are allowed. 
Claims 17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lee PG PUB 20160276009 (hereinafter Lee).
Lee discloses a method for adjusting resistive memory write driver strength based on write error rate (WER). In one aspect, a write driver strength control circuit is provided to adjust a write current provided to a resistive memory based on a WER of the resistive memory. The write driver strength control circuit includes a tracking circuit configured to determine the WER of the resistive memory based on write operations performed on resistive memory elements. The write driver strength control circuit includes a write current calculator circuit configured to compare the WER to a target WER that represents the desired yield performance level of the resistive memory. A write current adjust circuit in the write driver strength control circuit is configured to adjust the write current based on this comparison. The write driver strength control circuit adjusts the write current to perform write operations while reducing write errors associated with breakdown voltage.
Regarding independent claim 2 (and its associated dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: write at least a first portion of the data to respective memory cells of the plurality of memory cells of the memory device using the first programming mode based at least in part on determining that the first portion of the data written to the memory device fails to satisfy the error threshold.
Regarding claim 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first programming mode uses a first pulse having a first voltage level and a first duration to write a logic state to a memory cell and uses feedback information to store individual logic states in individual memory cells; and the second programming mode uses a second pulse having a second voltage level higher than the first voltage level and a second duration longer than the first duration to write the logic state to the memory cell and omits use of the feedback information to store the individual logic states in the individual memory cells.  
Regarding claim 19, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: write a first subset of the data to the memory device at a first time using the second programming mode based at least in part on determining to write the data to the memory device using the second programming mode; and determine whether the first subset of the data written to the memory device satisfies the error threshold after writing the first subset of the data and based at least in part on using the second programming mode to write the first subset of the data.  
Regarding claim 20, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control component is further configured to cause the apparatus to: terminate writing the data to the memory device based at least in part on determining that the data written to the plurality of memory cells of the memory device satisfies the error threshold.  
Regarding claim 21, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: writing the data to the memory device using the first programming mode comprises performing a first data verification procedure for each memory cell used when writing the data to the memory device, and wherein writing the data to the memory device using the second programming mode comprises performing a second data verification procedure for the plurality of memory cells after writing the data to the plurality of memory cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824